       Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



- - - - - -- - - - - ---X
In re AMERICAN REALTY CAPTTAL             Civil Action No. 1: 15-mc-00040-AKH
PROPERTIES, INC. LTTIGATION
                                          CLASS ACTION

This Docwnent Relates To:

    ALL ACTIONS.
_ _ _ _ __ _ _ _ _ _ _ __             x




    DECLARATION OF LAURIE A. GOMEZ IN SUPPORT OF MOTIONS FOR FINAL
    APPROVAL OF SETTLEMENT AND PLAN OF ALLOCATION, AND AW ARD OF
                    ATTORNEYS' FEES AND EXPENSES
        Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 2 of 12




       I, LAURIE A. GOMEZ, declare as follows:

       1.      I respectfully submit this Declaration in support of the motion for final approval of

the Settlement and Plan of Allocation and Robbins Geller Rudman & Dowd LLP's ("Lead Counsel"

or "Robbins Geller") application for an award of attorneys' fees and expenses.

       2.      I am cunently employed by TIAA as Senior Director and Associate General Counsel,

Litigation. During the Litigation, I served as one of the TIAA attorneys primarily responsible for the

oversight and prosecution of this Litigation.

       3.      Since the enactment of the PSLRA, TIAA has involved itself as a lead plaintiff and/or

class representative it1 only a few cases. TIAA seeks to optimize the net recovery for the class and

has served as lead plaintiff only after making a determination that the case warranted the

involvement of, and oversight by, TIAA. TIAA determined that the ARCP litigation was such a

case. TIAA retained Robbins Geller as counsel and negotiated a fee agreement with Robbins Geller

at the outset of the case. The fee grid TIAA utilized for this case provides as fo llows:


             Incremental Recovery                                          Fee(%)
              $0 - $25,000,000                                                      0%
              $25,000,000 - $50,000,000                                           8.0%
              $50,000,000 - $100,000,000                                          9.0%
              $100,000,000 - $250,000,000                                        10.0%
              $250,000,000 - $750,000,000                                        12.0%
              $750,000,000                                                       14.0%

The fee grid also provides for a 17.5% fee with respect to amounts obtained from individuals

implicated in the wrongful conduct. Under TIAA's agreement with Lead Counsel, there is also an

overall fee cap of 13%.

        4.      The Court appointed TIAA as a Lead Plaintiff on February 13, 20 15 and Class

Representative on August 31, 2017. TTAA took an active role in this case as a Lead Plaintiff and




                                                 - 1-
       Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 3 of 12




Class Representative to ensure the interests of TIAA and absent class members were protected.

Tl AA actively oversaw the prosecution of this case by, among other things:

               (a)     selecting Robbins Geller as Lead Counsel;

               (b)     working closely with and regularly conferring with Lead Counsel;

               (c)     reviewing and commenting on pleadings and motions filed in the case;

               (d)     responding to discovery requests, including providing relevant documents

                       and information;

               (e)     preparing TIAA's corporate designee for deposition testimony, and giving

                       deposition testimony;

               (f)     reviewing expert reports and engaging in related analysis with Robbins

                       Geller;

               (g)     attending court hearings, including the summary judgment hearing; and

               (h)     attending mediation sessions and participating in settlement discussions.

       5.      TIAA demanded su·bstantial payments from the individual Defendants and other

named parties as part of any settlement. In fact, TIAA's retention agreement was specifically

designed to incentivize Lead Counsel to maximize both the overall recovery and recoveries from

individual wrongdoers. As an institution, TIAA believes that personal contributions from those

alleged to have engaged in self-dealing has both a compensatory effect as well as a deterrent effect

on market participants who might contemplate engaging in futme misconduct. TIAA agreed with

Lead Counsel's settlement recommendations that TIAA reject less than optimal offers to settle the

case and, instead, push the case forward to trial. Ultimately, Defendants' offers reached a level that

TIAA believed was appropriate given the harm suffered by the Class and agreed with Lead

Counsel's recommendation to settle the case.


                                                -2-
        Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 4 of 12




       6.      In addition to the outstanding recovery the proposed Settlement will provide for the

Class, TIAA was mindful that there were real risks with proceeding to trial, including ultimately

proving damages. Lead Plaintiff also considered the likely delay in the Class's recovery- even - if

TIAA won at trial, and approved the decision to settle the case recognizing that the burdens and

difficulties of continuing the Litigation were substantial.

       7.      The Settlement is extraordinary not only because of its absolute magnitude (one of

only 15 PSLRA class action cases to ever recover more than $1 billion), but also because it

represents a recovery of approximately 50% of the Class's damages - a percentage recovery that l

am informed has never before been achieved in a pre-trial settlement of a major PSLRA securities

class action. As discussed above, the Settlement includes significant individual contributions from

ARCP's former CEO (and the entity he controls) and ARCP's former CFO. I am not aware of any

other securities class action settlement where a current or former officer or director of a public

company made larger individual contributions to a settlement. Simply put, TIAA utilized a fee

structure in this case designed to maximize the net recovery for the Class and it worked.

        8.      I believe that TIAA capably served as Lead Plaintiff in this case, obtaining one of the

best results ever achieved in a PSLRA class action. The team oflawyers Lead Counsel deployed on

this case was exceptional.      Lead Counsel shouldered an extraordinary burden and incurred

substantial financial risk to enable TIAA to obtain this result on behalf of the Class, including more

than $4 million in costs incurred by Lead Counsel in prosecuting this case to the eve of trial.

Robbins Geller attorneys devoted tens of thousands of hours on this case, and, in my view, they

spent those hours productively. This Settlement would not have been possible without Lead

Counsel's diligent and aggressive prosecutorial efforts.




                                                 -3-
       Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 5 of 12




       9.     On behalf ofTIAA, I respectfully request that the Court approve the Settlement, the

Plan of Allocation and Lead Counsel's application for attorneys ' fees equal to 12.4% of the

Settlement Amount pursuant to the schedule TIAA previously negotiated with Lead Counsel,

together with reimbursement of expenses.

       I declare under penalty of perjury under the laws of the United States of America that the




                                                LA   IE A.   . Z
                                                SENIOR DIRECTOR & ASSOCIATE
                                                GENERAL COUNSEL, LITIGATION
                                                TIAA




                                              -4-
       Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 6 of 12




                                  CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on December 17, 2019, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

to the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                                 s/ Debra J. Wyman
                                                                DEBRA J. WYMAN

                                                   ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                   655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
                                                   Telephone: 619/231-1058
                                                   619/231-7423 (fax)

                                                   E-mail: debraw@rgrdlaw.com
              Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 7 of 12
Mailing Information for a Case 1:15-mc-00040-AKH In re American Realty Capital Properties, Inc.
Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Jeffrey Simon Abraham
      jabraham@aftlaw.com

      Robin L. Alperstein
      ralperstein@beckerglynn.com,esteckhan@beckerglynn.com,hhill@beckerglynn.com

      Antonia Marie Apps
      aapps@milbank.com,ggreen@milbank.com,AutoDocketECF@milbank.com

      Adam M. Apton
      aapton@zlk.com

      Karim Basaria
      kbasaria@sidley.com

      Khristoph Becker
      kbecker@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

      Stanley D Bernstein
      bernstein@bernlieb.com,birkeland@bernlieb.com,ecf@bernlieb.com

      Rebecca A. Beynon
      rbeynon@kellogghansen.com

      Brian Roger Blais
      brian.blais@usdoj.gov,usanys.ecf@usdoj.gov,CaseView.ECF@usdoj.gov

      Jeffrey Craig Block
      jeff@blockesq.com,jason@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

      Kristen Leigh Bokhan
      kristen.bokhan@kirkland.com

      Adam Jerrod Bookman
      adam.bookman@weil.com,adam-bookman-4279@ecf.pacerpro.com

      Bruce Roger Braun
      bbraun@sidley.com,nyefiling@sidley.com,efilingnotice@sidley.com,catherine.stewart@sidley.com,kbasaria@sidley.com,ntygesso@sidley.com,nconrad@sidley.com,b
      braun-9612@ecf.pacerpro.com

      Kristina Anne Bunting
      kbunting@paulweiss.com,mao_fednational@paulweiss.com

      Jennifer Nunez Caringal
      jcaringal@rgrdlaw.com,SCaesar@rgrdlaw.com,kmccormack@rgrdlaw.com,JCaringal@ecf.courtdrive.com

      Alexandra Rebecca Clark
      aclark@pkbllp.com

      Neil Harris Conrad
      nconrad@sidley.com,efilingnotice@sidley.com,neil-conrad-4222@ecf.pacerpro.com

      Patrick Joseph Coughlin
      patc@rgrdlaw.com,smiller@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Jason Robert D'Agnenica
      jasondag@ssbny.com

      Glen DeValerio
      gdevalerio@bermandevalerio.com,bdentremont@bermandevalerio.com,ecf@bermandevalerio.com,bmccarthy@bermandevalerio.com

      Bruce Whitney Dona
      bruce.dona@ksfcounsel.com

      Michael Joseph Dowd
      miked@rgrdlaw.com,debg@rgrdlaw.com,e_file_sd@rgrdlaw.com,tome@rgrdlaw.com

      Daniel S. Drosman
      ddrosman@rgrdlaw.com,E_File_SD@rgrdlaw.com,tholindrake@rgrdlaw.com,DanD@ecf.courtdrive.com

      H. Miriam Farber
      mfarber@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,miriam-farber-
      7421@ecf.pacerpro.com,manattyoffice@shearman.com

      Meagan Alicia Farmer
      mfarmer@gardylaw.com
                Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 8 of 12
Reid Mason Figel
rfigel@kellogghansen.com,fli@kellogghansen.com,cparra@kellogghansen.com

Christopher Lee Filburn
cfilburn@paulweiss.com,mao_fednational@paulweiss.com

Robert Craig Finkel
rfinkel@wolfpopper.com,cdunleavy@wolfpopper.com,mgianfagna@wolfpopper.com

Jason A. Forge
jforge@rgrdlaw.com,tholindrake@rgrdlaw.com,e_file_SD@rgrdlaw.com,JForge@ecf.courtdrive.com

Adam Fotiades
afotiades@zuckerman.com

Molly Bruder Fox
mbfox@steptoe.com

Christopher Louis Garcia
christopher.garcia@weil.com,mco.ecf@weil.com,evert.christensen@weil.com,christopher-garcia-1339@ecf.pacerpro.com,nymao@ecf.pacerpro.com

James Philip Gillespie
jgillespie@kirkland.com,kevin.mccarthy@kirkland.com,kenymanagingclerk@kirkland.com

Daniel Zachary Goldman
dgoldman@pkbllp.com

Andrew Edward Goldsmith
agoldsmith@kellogghansen.com,ecfnotices@kellogghansen.com,ggoldfeder@kellogghansen.com,ecf-2ff5a29c9f5d@ecf.pacerpro.com

Jonah H. Goldstein
jonahg@rgrdlaw.com

Douglas W. Greene
dgreene@bakerlaw.com,agougisha@bakerlaw.com,bhlitdocket@bakerlaw.com

Theresa Hsin-Yi Gue
tgue@pkbllp.com

John Gueli
jgueli@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com,john-gueli-5051@ecf.pacerpro.com

Adam Selim Hakki
ahakki@shearman.com,managing-attorney-5081@ecf.pacerpro.com,Courtalert@shearman.com,manattyoffice@shearman.com,adam-hakki-1816@ecf.pacerpro.com

John Louis Hardiman
hardimanj@sullcrom.com,john-hardiman-9552@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

David Charles Harrison
dharrison@lowey.com

Barbara J. Hart
bhart@lowey.com

Steven P. Harte
steven@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

James Ormerod Heyworth , V
jheyworth@sidley.com,nyefiling@sidley.com,james-heyworth-0340@ecf.pacerpro.com

William Scott Holleman
holleman@bespc.com,ecf@bespc.com

Geoffrey Coyle Jarvis
gjarvis@ktmc.com,9343632420@filings.docketbird.com,mswift@ktmc.com

Frank James Johnson
frankj@johnsonandweaver.com,paralegal@johnsonandweaver.com

Rebecca M Katz
rkatz@katzlawnewyork.com,disaacson@motleyrice.com,dabel@motleyrice.com,lkorenblit@motleyrice.com,kweil@motleyrice.com

Christopher J. Keller
ckeller@labaton.com,5497918420@filings.docketbird.com,lpina@labaton.com,ElectronicCaseFiling@labaton.com

Michael Anthony Keough
mkeough@steptoe.com,ehartman@steptoe.com,docketadministrators@steptoe.com,rgillis@steptoe.com,ocorn@steptoe.com,cdecamp@steptoe.com

Phillip C. Kim
pkim@rosenlegal.com

Robert Klipper
rklipper@kellogghansen.com,jmarine@kellogghansen.com
                Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 9 of 12
Lawrence Paul Kolker
kolker@whafh.com

Alexia Dorothea Korberg
akorberg@paulweiss.com,mao_fednational@paulweiss.com

Daniel Jonathan Kramer
dkramer@paulweiss.com,mao_fednational@paulweiss.com

Larry Howard Krantz
lkrantz@krantzberman.com

Eric Albin Larson
elarson@mmmlaw.com,eeckard@mmmlaw.com

Angel P. Lau
alau@rgrdlaw.com,tdevries@rgrdlaw.com,alau@ecf.courtdrive.com

Grace Jheeyoung Lee
grace.lee@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,grace-lee-
3889@ecf.pacerpro.com,manattyoffice@shearman.com,stephen.ross@shearman.com,mariusz.jedrzejewski@shearman.com

Justin David Lerer
jlerer@paulweiss.com,mao_fednational@paulweiss.com

Michelle Lynn Levin
mlevin@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

Daniel Craig Lewis
daniel.lewis@shearman.com,managing-attorney-5081@ecf.pacerpro.com,daniel-lewis-
6070@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com

Jeremy Alan Lieberman
jalieberman@pomlaw.com,ahood@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

Neil Robert Lieberman
nlieberman@hsgllp.com,crodriguez@hsgllp.com,Managingclerk@hsgllp.com

Howard Theodore Longman
tsvi@aol.com,hlongman@ssbny.com

Morgan Paige Lucas
mlucas@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

John Phillip MacNaughton
jpm@mmmlaw.com,wew@mmmlaw.com,elarson@mmmlaw.com

Michael David Margulies
mmargulies@carltonfields.com

Jerry Lee Marks
jmarks@milbank.com

Rita Kathleen Maxwell
rita.maxwell@bracewelllaw.com,mco@bracewelllaw.com

Francis Paul McConville
fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,drogers@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

Glen Garrett McGorty
gmcgorty@crowell.com

Donald Alan Migliori
dmigliori@motleyrice.com,kdotson@motleyrice.com

Michael Campion Miller
mmiller@steptoe.com,spu@steptoe.com,ocorn@Steptoe.com,ehartman@steptoe.com

Mark Tamerlane Millkey
mmillkey@rgrdlaw.com,e_file_ny@rgrdlaw.com,MMillkey@ecf.courtdrive.com

Erin Jennifer Morgan
ejmorgan@paulweiss.com,mao_fednational@paulweiss.com

Christopher F. Moriarty
cmoriarty@motleyrice.com,sturman@sturman.ch

Daniel P. Moylan
dmoylan@zuckerman.com,jlinton@zuckerman.com,cvandergriff@zuckerman.com

Beth Mueller
beth.mueller@kirkland.com,lroberts@kirkland.com,kenymanagingclerk@kirkland.com
                Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 10 of 12
Mark Francis Murphy
mmurphy@steptoe.com

Sean Michael Nadel
snadel@kellogghansen.com

William H. Narwold
bnarwold@motleyrice.com,glevin@motleyrice.com,lmclaughlin@motleyrice.com,vlepine@motleyrice.com,ajanelle@motleyrice.com

Shawn Patrick Naunton
snaunton@zuckerman.com,lgehlbach@zuckerman.com

Gregory Mark Nespole
gnespole@zlk.com,jtash@zlk.com

Ivy T. Ngo
ingo@rgrdlaw.com,e_file_sd@rgrdlaw.com

Jonathan Ohring
johring@milbank.com,DMarcou@milbank.com,mprostko@milbank.com,TQuinn@milbank.com,JKammerman@milbank.com,milbank@ecf.courtdrive.com,jon-
ohring-
4945@ecf.pacerpro.com,dhooks1@milbank.com,klandis@milbank.com,AutoDocketECF@milbank.com,ggreen@milbank.com,MGrier@milbank.com,molsson@milb

Bradley E Oppenheimer
boppenheimer@kellogghansen.com,ecf-780f0d54d6a1@ecf.pacerpro.com,ggoldfeder@kellogghansen.com

Guy Petrillo
gpetrillo@pkbllp.com

Ashley M. Price
APrice@rgrdlaw.com,aprice@ecf.courtdrive.com,e_file_sd@rgrdlaw.com,lmix@rgrdlaw.com

Kingdar Prussien
kprussien@milbank.com,autodocketecf@milbank.com

Arlen Pyenson
apyenson@crowell.com

Fei-Lu Qian
fqian@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

Leah Margaret Quadrino
lquadrino@steptoe.com,pparker@steptoe.com

Daniel Brett Rehns
drehns@hrsclaw.com,efilings@hrsclaw.com

Kenneth Mark Rehns
krehns@saxenawhite.com,krehns@cohenmilstein.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

Julie Goldsmith Reiser
jreiser@cohenmilstein.com

Lorin L. Reisner
LReisner@paulweiss.com,mao_fednational@paulweiss.com

Joseph F. Rice
jrice@motleyrice.com

Ann Kimmel Ritter
aritter@motleyrice.com,glevin@motleyrice.com,kweil@motleyrice.com

Darren J. Robbins
e_file_sd@rgrdlaw.com,jcaringal@rgrdlaw.com

Lara Elizabeth Romansic
lromansic@steptoe.com

Laurence Matthew Rosen
lrosen@rosenlegal.com

David Avi Rosenfeld
drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,e_file_sd@rgrdlaw.com,drosenfeld@ecf.courtdrive.com

Robert M. Rothman
rrothman@rgrdlaw.com,e_file_ny@rgrdlaw.com,RRothman@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

Samuel Howard Rudman
srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com

Peter George Safirstein
psafirstein@safirsteinmetcalf.com,sfeerick@safirsteinmetcalf.com
               Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 11 of 12
Michael Gerard Scavelli
mscavelli@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

Jed Mastren Schwartz
jschwartz@milbank.com,jed-schwartz-8050@ecf.pacerpro.com,milbank@ecf.courtdrive.com,ggreen@milbank.com,AutoDocketECF@milbank.com

Kevin S. Sciarani
ksciarani@rgrdlaw.com,KSciarani@ecf.courtdrive.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

Joseph R. Seidman
seidman@bernlieb.com

Jonathan Lucas Shapiro
jshapiro@kasowitz.com,courtnotices@kasowitz.com,autodocket@kasowitz.com

Jessica T. Shinnefield
jshinnefield@rgrdlaw.com,JShinnefield@ecf.courtdrive.com,landracchio@rgrdlaw.com

Thomas Michael Skelton
tskelton@lowey.com

Richard William Slack
richard.slack@weil.com,mco.ecf@weil.com,richard-slack-
7880@ecf.pacerpro.com,adam.bookman@weil.com,Patrick.Branson@weil.com,nymao@ecf.pacerpro.com,evert.christensen@weil.com,Raquel.Kellert@weil.com

Patrick Kevin Slyne
pkslyne@ssbny.com

Patrick C Smith
psmith@dehay.com

Audra Jan Soloway
asoloway@paulweiss.com,mao_fednational@paulweiss.com

Luigi Spadafora
spadafora.l@wssllp.com

Kendra L Stead
kstead@sidley.com,efilingnotice@sidley.com,jdent@sidley.com,kendra-stead-0480@ecf.pacerpro.com

Michael Howard Steinberg
steinbergm@sullcrom.com,michael-h-steinberg-5026@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

Christopher D. Stewart
cstewart@rgrdlaw.com,karenc@rgrdlaw.com,e_file_sd@rgrdlaw.com

Elizabeth Johnson Stewart
elizabeth.stewart@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,elizabeth-stewart-
0821@ecf.pacerpro.com,manattyoffice@shearman.com

Ellen Anne Gusikoff Stewart
elleng@rgrdlaw.com

Daniel Ben Tehrani
Daniel.Tehrani@usdoj.gov,CaseView.ECF@usdoj.gov

Steven Jeffrey Toll
stoll@cohenmilstein.com,efilings@cohenmilstein.com

Matthew Tracy
tracy.m@wssllp.com

Nicholas Tygesson
ntygesso@sidley.com

Anil Karim Vassanji
avassanji@fklaw.com

Melanie Elizabeth Walker
mewalker@sidley.com,melanie-walker-7174@ecf.pacerpro.com,efilingnotice@sidley.com

Reid Weingarten
rweingarten@steptoe.com

Joseph Harry Weiss
jweiss@weisslawllp.com,infony@weisslawllp.com,joshua-rubin-1257@ecf.pacerpro.com,exec@weisslawllp.com

Theodore Von Wells , Jr
twells@paulweiss.com,mao_fednational@paulweiss.com

Collin White
cwhite@kellogghansen.com
                       Case 1:15-mc-00040-AKH Document 1287 Filed 12/17/19 Page 12 of 12
      Regis C. Worley , Jr
      rworley@rgrdlaw.com

      Debra J. Wyman
      debraw@rgrdlaw.com,DebraW@ecf.courtdrive.com,e_file_sd@rgrdlaw.com,scaesar@rgrdlaw.com

      Genevieve Graeme York-Erwin
      gyorkerwin@bakerlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

Ar Capital LLC
,

Dwight               Phillip Bostwick
Zuckerman Spaeder, LLP
1800 M Street,     N.W.,   Ste. 1000
Washington, DC 20036-5802

Scott                Alexander Edelman
Milbank LLP
55 Hudson Yards
New York City, NY 10001-2163

Kevin Patton
,

William               Taylor
Zuckerman Spaeder LLP
1800 M Street, N.W
Washington, DC 20036

David                C. Walton
Robbins Geller Rudman & Dowd LLP (SANDIEGO)
655 West Broadway
Suite 1900
San Diego, CA 92101

Abby M. Wenzel
,
